COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        In the Interest of M.E.M. and W.T.M., Jr.

Appellate case number:      01-14-00218-CV

Trial court case number:    2013-01375J

Trial court:                314th District Court of Harris County

        Appellant appealed from the trial court’s March 5, 2014 judgment. The clerk’s
record was filed on March 24, 2014 and the reporter’s record was filed on March 31,
2014; appellant’s brief was therefore due on April 21, 2014. See TEX. R. APP. P. 4.1(a),
38.6(a). On May 16, 2014, the Clerk of this Court notified appellant that the time for
filing her brief had expired.
        Appellant responded on May 27, 2014 by filing a “Motion for Extension of Time
to File Brief.” In her motion, appellant states that her “counsel has not filed an appellate
brief because the trial court granted a Motion for New Trial on April 28, 2014” and that
“counsel intends to file a Motion to Dismiss the appeal when she feels it is safe to do so.”
Appellant requests an extension of the deadline for filing her brief to June 15, 2014.
      The granting of a motion for new trial by the trial court does not constitute a
reasonable explanation of the need for an extension of time to file an appellate brief. See
TEX. R. APP. P. 10.5(b)(1)(C); 38.6(d). Accordingly, we deny the motion for extension.
        Further, based on the trial court’s April 28, 2014 “Order on Motion for New
Trial,” which appellant attached to her motion for extension, it appears that this appeal is
now moot. See TEX. R. APP. P. 21.9(b); Galvan v. Harris Cnty., No. 01-09-00884-CV,
2011 WL 345677, at *1 (Tex. App.—Houston [1st Dist.] Jan. 31, 2011, no pet.) (mem.
op.); see also TEX. GOV’T CODE ANN. § 22.220(c) (West Supp. 2013); TEX. R. APP. P.
10.2. Accordingly, we notify appellant that we may dismiss this appeal for want of
jurisdiction unless appellant files a written response within 10 days of this order,
providing a detailed explanation, citing relevant portions of the record, statutes, rules, and
case law, showing that this appeal is not moot and that this Court has jurisdiction over
this proceeding. See TEX. R. APP. P. 21.9(b), 42.3.
      It is so ORDERED.


Judge’s signature: /s/ Chief Justice Sherry Radack
                     Acting individually  Acting for the Court

Date: June 3, 2014